 

VRINGO, INC.

 

2012 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN

 

1.DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Vringo, Inc. 2012 Employee, Director and
Consultant Equity Incentive Plan, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

 

Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan and pertaining to a Stock Right, in such form as the
Administrator shall approve.

 

Board of Directors means the Board of Directors of the Company.

 

Cause means, with respect to a Participant (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non-feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by a Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant. The determination of the
Administrator as to the existence of Cause will be conclusive on the Participant
and the Company.

 

Change of Control means the occurrence of any of the following events:

 

(i)Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or a series of related transactions
which the Board of Directors does not approve; or

 

 

 

 

(ii)Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval; or

 

(iii)Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the effective date of the Plan, which is the
date of its approval by the shareholders of the Company, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

 

(iv)“Change of Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

 

Code means the United States Internal Revenue Code of 1986, as amended including
any successor statute, regulation and guidance thereto.

 

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.1

 

Common Stock means shares of the Company’s common stock, $0.01 par value per
share.

 

Company means Vringo, Inc., a Delaware corporation.

 

Consultant means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Affiliates, provided that such
services are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s or its Affiliates’ securities.

 



 

1 The Committee should be comprised of “disinterested persons” as defined under
Rule 16b-3 of the Exchange Act and “outside directors” as defined in Section
162(m) of the Code.

 

2

 

 

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Fair Market Value of a Share of Common Stock means:

 

(1)         If the Common Stock is listed on a national securities exchange or
traded in the over-the-counter market and sales prices are regularly reported
for the Common Stock, the closing or, if not applicable, the last price of the
Common Stock on the composite tape or other comparable reporting system for the
trading day on the applicable date and if such applicable date is not a trading
day, the last market trading day prior to such date;

 

(2)         If the Common Stock is not traded on a national securities exchange
but is traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and

 

(3)         If the Common Stock is neither listed on a national securities
exchange nor traded in the over-the-counter market, such value as the
Administrator, in good faith, shall determine. This value will be based on an
external valuation in compliance with the applicable laws of the taxing
jurisdiction.

 

ISO means an option intended to qualify as an incentive stock option under
Section 422 of the Code.

 

Non-Qualified Option means an option which is not intended to qualify as an ISO.

 

Option means an ISO or Non-Qualified Option granted under the Plan.

 

Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

 

3

 

 

Plan means this Vringo, Inc. 2012 Employee, Director and Consultant Equity
Incentive Plan.

 

Securities Act means the Securities Act of 1933, as amended.

 

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 

Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant.

 

Stock Grant means a grant by the Company of Shares under the Plan.

 

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan — an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

 

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

2.PURPOSES OF THE PLAN.

 

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company and its Affiliates in order to attract
and retain such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate. The Plan provides for the granting of
ISOs, Non-Qualified Options, Stock Grants and Stock-Based Awards.

 

3.SHARES SUBJECT TO THE PLAN.

 

(a)           The number of Shares which may be issued from time to time
pursuant to this Plan shall be the sum of: (i) 15.6 mm shares of Common Stock
and (ii) any shares of Common Stock that are represented by awards granted under
the Company’s 2006 Stock Option Plan that are forfeited, expire or are cancelled
without delivery of shares of Common Stock or which result in the forfeiture of
shares of Common Stock back to the Company on or after the date of the Plan
approval by the shareholders of the Company, or the equivalent of such number of
Shares after the Administrator, in its sole discretion, has interpreted the
effect of any stock split, stock dividend, combination, recapitalization or
similar transaction in accordance with Paragraph 24 of this Plan; provided,
however, that no more than 3.2 mm shares shall be added to the Plan pursuant to
subsection (ii).

 

4

 

 

(b)           If an Option ceases to be “outstanding”, in whole or in part
(other than by exercise), or if the Company shall reacquire (at not more than
its original issuance price) any Shares issued pursuant to a Stock Grant or
Stock-Based Award, or if any Stock Right expires or is forfeited, cancelled, or
otherwise terminated or results in any Shares not being issued, the unissued or
reacquired Shares which were subject to such Stock Right shall again be
available for issuance from time to time pursuant to this Plan. Notwithstanding
the foregoing, if a Stock Right is exercised, in whole or in part, by tender of
Shares or if the Company’s or an Affiliate’s tax withholding obligation is
satisfied by withholding Shares, the number of Shares deemed to have been issued
under the Plan for purposes of the limitation set forth in Paragraph 3(a) above
shall be the number of Shares that were subject to the Stock Right or portion
thereof, and not the net number of Shares actually issued. However, in the case
of ISOs, the foregoing provisions shall be subject to any limitations under the
Code.

 

4.ADMINISTRATION OF THE PLAN.

 

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:

 

(a)           Interpret the provisions of the Plan and all Stock Rights and to
make all rules and determinations which it deems necessary or advisable for the
administration of the Plan;

 

(b)           Determine which Employees, directors and Consultants shall be
granted Stock Rights;

 

(c)           Determine the number of Shares for which a Stock Right or Stock
Rights shall be granted, provided, however, that in no event shall Stock Rights
with respect to more than 4.0 mm Shares be granted to any Participant in any
fiscal year;

 

(d)           Specify the terms and conditions upon which a Stock Right or Stock
Rights may be granted;

 

(e)           Amend any term or condition of any outstanding Stock Right,
including, without limitation, to accelerate the vesting schedule or extend the
expiration date up to eighteen months from termination date, provided that (i)
such term or condition as amended is permitted by the Plan; (ii) any such
amendment shall not impair the rights of a Participant under any Stock Right
previously granted without such Participant’s consent or in the event of death
of the Participant the Participant’s Survivors; and (iii) any such amendment
shall be made only after the Administrator determines whether such amendment
would cause any adverse tax consequences to the Participant, including, but not
limited to, the annual vesting limitation contained in Section 422(d) of the
Code and described in Paragraph 6(b)(iv) below with respect to ISOs and pursuant
to Section 409A of the Code; and

 

(f)           Adopt any appendices applicable to residents of any specified
jurisdiction as it deems necessary or appropriate in order to comply with or
take advantage of any tax or other laws applicable to the Company, any Affiliate
or to Participants or to otherwise facilitate the administration of the Plan,
which appendices may include additional restrictions or conditions applicable to
Stock Rights or Shares issuable pursuant to a Stock Right;

 

5

 

 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code and preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee. In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it. The Board of
Directors or the Committee may revoke any such allocation or delegation at any
time. Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any director of the
Company or to any “officer” of the Company as defined by Rule 16a-1 under the
Exchange Act.

 

5.ELIGIBILITY FOR PARTICIPATION.

 

The Administrator will, in its sole discretion, name the Participants in the
Plan; provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right. ISOs may be granted only to Employees who are
deemed to be residents of the United States for tax purposes. Non-Qualified
Options, Stock Grants and Stock-Based Awards may be granted to any Employee,
director or Consultant of the Company or an Affiliate. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in any other grant of Stock Rights or any grant
under any other benefit plan established by the Company or any Affiliate for
Employees, directors or Consultants.

 

6.TERMS AND CONDITIONS OF OPTIONS.

 

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Administrator may provide that Options be granted
subject to such terms and conditions, consistent with the terms and conditions
specifically required under this Plan, as the Administrator may deem appropriate
including, without limitation, subsequent approval by the shareholders of the
Company of this Plan or any amendments thereto. The Option Agreements shall be
subject to at least the following terms and conditions:

 

6

 

 

(a)          Non-Qualified Options: Each Option intended to be a Non-Qualified
Option shall be subject to the terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company, subject to
the following minimum standards for any such Non-Qualified Option:

 

(i)Exercise Price: Each Option Agreement shall state the exercise price (per
share) of the Shares covered by each Option, which exercise price shall be
determined by the Administrator and shall be at least equal to the Fair Market
Value per share of Common Stock on the date of grant of the Option provided,
that if the exercise price is less than Fair Market Value, the terms of such
Option must comply with the requirements of Section 409A of the Code unless
granted to a Consultant or to a non U.S. person as to whom Section 409A of the
Code does not apply.

 

(ii)Number of Shares: Each Option Agreement shall state the number of Shares to
which it pertains.

 

(iii)Option Periods: Each Option Agreement shall state the date or dates on
which it first is exercisable and the date after which it may no longer be
exercised, and may provide that the Option rights accrue or become exercisable
in installments over a period of months or years, or upon the occurrence of
certain conditions or the attainment of stated goals or events.

 

(iv)Option Conditions: Exercise of any Option may be conditioned upon the
Participant’s execution of a Share purchase agreement in form satisfactory to
the Administrator providing for certain protections for the Company and its
other shareholders, including requirements that:

 

A.The Participant’s or the Participant’s Survivors’ right to sell or transfer
the Shares may be restricted; and

 

B.The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

 

(v)Term of Option: Each Option shall terminate not more than ten years from the
date of the grant or at such earlier time as the Option Agreement may provide.

 

(b)         ISOs: Each Option intended to be an ISO shall be issued only to an
Employee who is deemed to be a resident of the United States for tax purposes,
and shall be subject to the following terms and conditions, with such additional
restrictions or changes as the Administrator determines are appropriate but not
in conflict with Section 422 of the Code and relevant regulations and rulings of
the Internal Revenue Service:

 

7

 

 

(i)Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(a) above, except clause (i)
and (v) thereunder.

 

(ii)Exercise Price: Immediately before the ISO is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in
Section 424(d) of the Code:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, the exercise price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Common Stock on the date of grant of the Option; or

 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, the exercise price per share of the Shares covered
by each ISO shall not be less than 110% of the Fair Market Value per share of
the Common Stock on the date of grant of the Option.

 

(iii)Term of Option: For Participants who own:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than ten years from
the date of the grant or at such earlier time as the Option Agreement may
provide; or

 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, each ISO shall terminate not more than five years
from the date of the grant or at such earlier time as the Option Agreement may
provide.

 

(iv)Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of ISOs which may become exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined on the date each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed $100,000.

 

7.TERMS AND CONDITIONS OF STOCK GRANTS.

 

Each Stock Grant to a Participant shall state the principal terms in an
Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:

 

8

 

 

(a)           Each Agreement shall state the purchase price per share, if any,
of the Shares covered by each Stock Grant, which purchase price shall be
determined by the Administrator but shall not be less than the minimum
consideration required by the Delaware General Corporation Law, if any, on the
date of the grant of the Stock Grant;

 

(b)           Each Agreement shall state the number of Shares to which the Stock
Grant pertains; and

 

(c)           Each Agreement shall include the terms of any right of the Company
to restrict or reacquire the Shares subject to the Stock Grant, including the
time and events upon which such rights shall accrue and the purchase price
therefor, if any.

 

8.TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.

 

The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, the grant of Shares based upon certain conditions, the
grant of securities convertible into Shares and the grant of stock appreciation
rights, phantom stock awards or stock units. The principal terms of each
Stock-Based Award shall be set forth in an Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant. The Agreement shall be in a form approved by the Administrator and
shall contain terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company.

 

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under Section
409A of the Code. Any ambiguities in the Plan shall be construed to affect the
intent as described in this Paragraph 8.

 

9.EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Paragraph for
the Shares as to which the Option is being exercised, and upon compliance with
any other condition(s) set forth in the Option Agreement. Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option Agreement. Payment
of the exercise price for the Shares as to which such Option is being exercised
shall be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment)
having a Fair Market Value equal as of the date of the exercise to the aggregate
cash exercise price for the number of Shares as to which the Option is being
exercised, or (c) at the discretion of the Administrator, by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal as of the date of exercise to the
aggregate exercise price for the number of Shares as to which the Option is
being exercised, or (d) at the discretion of the Administrator, in accordance
with a cashless exercise program established with a securities brokerage firm,
and approved by the Administrator, or (e) at the discretion of the
Administrator, by any combination of (a), (b), (c), and (d) above or (f) at the
discretion of the Administrator, by payment of such other lawful consideration
as the Administrator may determine. Notwithstanding the foregoing, the
Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

 

9

 

 

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

 

10.PAYMENT IN CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND STOCK-BASED
AWARDS AND ISSUE OF SHARES.

 

Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment)
and2 having a Fair Market Value equal as of the date of payment to the purchase
price of the Stock Grant or Stock-Based Award, or (c) at the discretion of the
Administrator, by any combination of (a) and (b) above; or (d) at the discretion
of the Administrator, by payment of such other lawful consideration as the
Administrator may determine.

 

The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Grant or Stock-Based Award was made to
the Participant (or to the Participant’s Survivors, as the case may be), subject
to any escrow provision set forth in the applicable Agreement. In determining
what constitutes “reasonably promptly,” it is expressly understood that the
issuance and delivery of the Shares may be delayed by the Company in order to
comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.

 



 

2 If an employee uses previously owned shares to pay for a stock purchase and
those shares have not been held by the employee for at least six months, the
company will incur a variable accounting charge.

 

10

 

 

11.RIGHTS AS A SHAREHOLDER.

 

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right except after
due exercise of an Option or issuance of Shares as set forth in any Agreement,
tender of the aggregate exercise or purchase price, if any, for the Shares being
purchased and registration of the Shares in the Company’s share register in the
name of the Participant.

 

12.ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.

 

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be
transferred by a Participant for value. Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO. The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph. Except as provided above during the Participant’s lifetime a Stock
Right shall only be exercisable by or issued to such Participant (or his or her
legal representative) and shall not be assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

 

13.EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR DEATH OR
DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an Employee, director or Consultant)
with the Company or an Affiliate before the Participant has exercised an Option,
the following rules apply:

 

(a)           A Participant who ceases to be an Employee, director or Consultant
of the Company or of an Affiliate (for any reason other than termination for
Cause, Disability, or death for which events there are special rules in
Paragraphs 14, 15, and 16, respectively), may exercise any Option granted to him
or her to the extent that the Option is exercisable on the date of such
termination of service, but only within such term as the Administrator has
designated in a Participant’s Option Agreement and in no event later than
eighteen months after the Participant’s termination of employment. In addition,
the Administrator may extend the period in which the Participant is eligible to
exercise any vested Options but in no event may an Option be exercised later
than eighteen months after the Participant’s termination of employment,

 

(b)           Except as provided in Subparagraph (c) below, or Paragraph 15 or
16, in no event may an Option intended to be an ISO, be exercised later than
three months after the Participant’s termination of employment.

 

11

 

 

(c)           The provisions of this Paragraph, and not the provisions of
Paragraph 15 or 16, shall apply to a Participant who subsequently becomes
Disabled or dies after the termination of employment, director status or
consultancy; provided, however, in the case of a Participant’s Disability or
death within three months after the termination of employment, director status
or consultancy, the Participant or the Participant’s Survivors may exercise the
Option within eighteen months after the date of the Participant’s termination of
service or twelve months in the case of an ISO, but in no event after the date
of expiration of the term of the Option.

 

(d)           Notwithstanding anything herein to the contrary, if subsequent to
a Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the
Administrator determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute Cause,
then such Participant shall forthwith cease to have any right to exercise any
Option.

 

(e)           A Participant to whom an Option has been granted under the Plan
who is absent from the Company or an Affiliate because of temporary disability
(any disability other than a Disability as defined in Paragraph 1 hereof), or
who is on leave of absence for any purpose, shall not, during the period of any
such absence, be deemed, by virtue of such absence alone, to have terminated
such Participant’s employment, director status or consultancy with the Company
or with an Affiliate, except as the Administrator may otherwise expressly
provide; provided, however, that, for ISOs, any leave of absence granted by the
Administrator of greater than ninety days, unless pursuant to a contract or
statute that guarantees the right to reemployment, shall cause such ISO to
become a Non-Qualified Option on the 181st day following such leave of absence.

 

(f)           Except as required by law or as set forth in a Participant’s
Option Agreement, Options granted under the Plan shall not be affected by any
change of a Participant’s status within or among the Company and any Affiliates,
so long as the Participant continues to be an Employee, director or Consultant
of the Company or any Affiliate.

 

14.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause prior to
the time that all his or her outstanding Options have been exercised:

 

(a)           All outstanding and unexercised Options as of the time the
Participant is notified his or her service is terminated for Cause will
immediately be forfeited.

 

(b)           Cause is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of Cause occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service
but prior to the exercise of an Option, that either prior or subsequent to the
Participant’s termination the Participant engaged in conduct which would
constitute Cause, then the right to exercise any Option is forfeited.

 

12

 

 

15.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

(a)           A Participant who ceases to be an Employee, director or Consultant
of the Company or of an Affiliate by reason of Disability may exercise any
Option granted to such Participant:

 

(i)To the extent that the Option has become exercisable but has not been
exercised on the date of the Participant’s termination of service due to
Disability; and

 

(ii)In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of the Participant’s termination
of service due to Disability of any additional vesting rights that would have
accrued on the next vesting date had the Participant not become Disabled. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the date of the Participant’s termination of service due to
Disability.

 

(b)           A Disabled Participant may exercise the Option only within the
period ending one year after the date of the Participant’s termination of
service due to Disability, notwithstanding that the Participant might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Participant had not been terminated due to Disability and had continued to
be an Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option.

 

(c)           The Administrator shall make the determination both of whether
Disability has occurred and the date of its occurrence (unless a procedure for
such determination is set forth in another agreement between the Company and
such Participant, in which case such procedure shall be used for such
determination). If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

 

16.EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

(a)           In the event of the death of a Participant while the Participant
is an Employee, director or Consultant of the Company or of an Affiliate, such
Option may be exercised by the Participant’s Survivors:

 

(i)To the extent that the Option has become exercisable but has not been
exercised on the date of death; and

 

13

 

 

(ii)In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of death of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
died. The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.

 

(b)           If the Participant’s Survivors wish to exercise the Option, they
must take all necessary steps to exercise the Option within one year after the
date of death of such Participant, notwithstanding that the decedent might have
been able to exercise the Option as to some or all of the Shares on a later date
if he or she had not died and had continued to be an Employee, director or
Consultant or, if earlier, within the originally prescribed term of the Option.

 

17.EFFECT OF TERMINATION OF SERVICE ON STOCK GRANTS AND STOCK-BASED AWARDS.

 

In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or a Stock-Based Award and paid the
purchase price, if required, such grant shall terminate.

 

For purposes of this Paragraph 17 and Paragraph 18 below, a Participant to whom
a Stock Grant has been issued under the Plan who is absent from work with the
Company or with an Affiliate because of temporary disability (any disability
other than a Disability as defined in Paragraph 1 hereof), or who is on leave of
absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant’s
employment, director status or consultancy with the Company or with an
Affiliate, except as the Administrator may otherwise expressly provide.

 

In addition, for purposes of this Paragraph 17 and Paragraph 18 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.

 

18.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR
DEATH OR DISABILITY.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, in the
event of a termination of service (whether as an Employee, director or
Consultant), other than termination for Cause, Disability, or death for which
events there are special rules in Paragraphs 19, 20, and 21, respectively,
before all forfeiture provisions or Company rights of repurchase shall have
lapsed, then the Company shall have the right to cancel or repurchase that
number of Shares subject to a Stock Grant as to which the Company’s forfeiture
or repurchase rights have not lapsed.

 

14

 

 

19.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply if the Participant’s service (whether as an Employee,
director or Consultant) with the Company or an Affiliate is terminated for
Cause:

 

(a)           All Shares subject to any Stock Grant whether or not then subject
to forfeiture or repurchase shall be immediately subject to repurchase by the
Company at par value.

 

(b)           Cause is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of Cause occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute Cause, then all Shares subject to any
Stock Grant that remained subject to forfeiture provisions or as to which the
Company had a repurchase right on the date of termination shall be immediately
forfeited to the Company.

 

20.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply if a Participant ceases to be an Employee, director or
Consultant of the Company or of an Affiliate by reason of Disability: to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of Disability, they shall be exercisable; provided, however,
that in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant through the date of Disability
as would have lapsed had the Participant not become Disabled. The proration
shall be based upon the number of days accrued prior to the date of Disability.

 

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

 

21.EFFECT ON STOCK GRANTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply in the event of the death of a Participant while the
Participant is an Employee, director or Consultant of the Company or of an
Affiliate: to the extent the forfeiture provisions or the Company’s rights of
repurchase have not lapsed on the date of death, they shall be exercisable;
provided, however, that in the event such forfeiture provisions or rights of
repurchase lapse periodically, such provisions or rights shall lapse to the
extent of a pro rata portion of the Shares subject to such Stock Grant through
the date of death as would have lapsed had the Participant not died. The
proration shall be based upon the number of days accrued prior to the
Participant’s date of death.

 

15

 

 

22.PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:

 

(a)           The person who receives a Stock Right shall warrant to the
Company, prior to the receipt of Shares, that such person is acquiring such
Shares for his or her own account, for investment, and not with a view to, or
for sale in connection with, the distribution of any such Shares, in which event
the person acquiring such Shares shall be bound by the provisions of the
following legend (or a legend in substantially similar form) which shall be
endorsed upon the certificate evidencing the Shares issued pursuant to such
exercise or such grant:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”

 

(b)          At the discretion of the Administrator, the Company shall have
received an opinion of its counsel that the Shares may be issued in compliance
with the Securities Act without registration thereunder.

 

23.DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

 

16

 

 

24.ADJUSTMENTS.

 

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement:

 

(a)           Stock Dividends and Stock Splits. If (i) the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if the Company shall issue any shares of Common Stock as a stock dividend on
its outstanding Common Stock, or (ii) additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock, each Stock Right and
the number of shares of Common Stock deliverable thereunder shall be
appropriately increased or decreased proportionately, and appropriate
adjustments shall be made including, in the exercise or purchase price per
share, to reflect such events. The number of Shares subject to the limitations
in Paragraph 3(a) and 4(c) shall also be proportionately adjusted upon the
occurrence of such events.

 

(b)           Corporate Transactions. If the Company is to be consolidated with
or acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to outstanding Options, either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
such Options must be exercised (either (A) to the extent then exercisable or,
(B) at the discretion of the Administrator, any such Options being made
partially or fully exercisable for purposes of this Subparagraph), within a
specified number of days of the date of such notice, at the end of which period
such vested Options which have not been exercised shall terminate; or (iii)
terminate such Options in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to a
holder of the number of shares of Common Stock into which such Option would have
been exercisable (either (A) to the extent then exercisable or, (B) at the
discretion of the Administrator, any such Options being made partially or fully
exercisable for purposes of this Subparagraph) less the aggregate exercise price
thereof. For purposes of determining the payments to be made pursuant to
Subclause (iii) above, in the case of a Corporate Transaction the consideration
for which, in whole or in part, is other than cash, the consideration other than
cash shall be valued at the fair value thereof as determined in good faith by
the Board of Directors.

 

Notwithstanding the foregoing, in the event the Corporate Transaction also
constitutes a Change of Control, then all Options outstanding on the date of the
Corporate Transaction shall have vesting acceleration until the next vesting
date, unless otherwise agreed upon with the Administrator.

 

17

 

 

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall make appropriate provision for the continuation of such Stock
Grants on the same terms and conditions by substituting on an equitable basis
for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding Shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring
entity. In lieu of the foregoing, in connection with any Corporate Transaction,
the Administrator may provide that, upon consummation of the Corporate
Transaction, each outstanding Stock Grant shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising such Stock Grant (to the extent such Stock Grant is no longer subject
to any forfeiture or repurchase rights then in effect or, at the discretion of
the Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction).

 

In taking any of the actions permitted under this Paragraph 24(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.

 

(c)           Recapitalization or Reorganization. In the event of a
recapitalization or reorganization of the Company other than a Corporate
Transaction pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option or accepting a Stock Grant after the
recapitalization or reorganization shall be entitled to receive for the price
paid upon such exercise or acceptance if any, the number of replacement
securities which would have been received if such Option had been exercised or
Stock Grant accepted prior to such recapitalization or reorganization.

 

(d)           Adjustments to Stock-Based Awards. Upon the happening of any of
the events described in Subparagraphs (a), (b) or (c) above, any outstanding
Stock-Based Award shall be appropriately adjusted to reflect the events
described in such Subparagraphs. The Administrator or the Successor Board shall
determine the specific adjustments to be made under this Paragraph 24,
including, but not limited to the effect of any, Corporate Transaction and
Change of Control and, subject to Paragraph 4, its determination shall be
conclusive.

 

(e)           Modification of Options. Notwithstanding the foregoing, any
adjustments made pursuant to Subparagraph (a), (b) or (c) above with respect to
Options shall be made only after the Administrator determines whether such
adjustments would (i) constitute a “modification” of any ISOs (as that term is
defined in Section 424(h) of the Code) or (ii) cause any adverse tax
consequences for the holders of Options, including, but not limited to, pursuant
to Section 409A of the Code. If the Administrator determines that such
adjustments made with respect to Options would constitute a modification or
other adverse tax consequence, it may refrain from making such adjustments,
unless the holder of an Option specifically agrees in writing that such
adjustment be made and such writing indicates that the holder has full knowledge
of the consequences of such “modification” on his or her income tax treatment
with respect to the Option. This paragraph shall not apply to the acceleration
of the vesting of any ISO that would cause any portion of the ISO to violate the
annual vesting limitation contained in Section 422(d) of the Code, as described
in Paragraph 6(b)(iv).

 

18

 

 

25.ISSUANCES OF SECURITIES.

 

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

26.FRACTIONAL SHARES.

 

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 

27.CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOs.

 

The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an Employee of the Company
or an Affiliate at the time of such conversion. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.

 

28.WITHHOLDING.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise. If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer. The Administrator in its discretion may condition the
exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.

 

19

 

 

29.NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

 

Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Shares
acquired pursuant to the exercise of an ISO. A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such Shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code. If the Employee has died before such Shares are
sold, these holding period requirements do not apply and no Disqualifying
Disposition can occur thereafter.

 

30.TERMINATION OF THE PLAN.

 

The Plan will terminate on the date which is ten years from the earlier of the
date of its adoption by the Board of Directors and the date of its approval by
the shareholders of the Company. The Plan may be terminated at an earlier date
by vote of the shareholders or the Board of Directors of the Company; provided,
however, that any such earlier termination shall not affect any Agreements
executed prior to the effective date of such termination. Termination of the
Plan shall not affect any Stock Rights theretofore granted.

 

31.AMENDMENT OF THE PLAN AND AGREEMENTS.

 

The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment as may be afforded incentive stock options under Section 422 of the
Code (including deferral of taxation upon exercise), and to the extent necessary
to qualify the Shares issuable under the Plan for listing on any national
securities exchange or quotation in any national automated quotation system of
securities dealers. In addition, if NYSE Amex amends its corporate governance
rules so that such rules no longer require stockholder approval of “material
amendments” of equity compensation plans, then, from and after the effective
date of such an amendment to such rules, no amendment of the Plan which
(i) materially increases the number of shares to be issued under the Plan (other
than to reflect a reorganization, stock split, merger, spin-off or similar
transaction); (ii) materially increases the benefits to Participants, including
any material change to: (a) permit a repricing (or decrease in exercise price)
of outstanding Options, (b) reduce the price at which Shares or Options may be
offered, or (c) extend the duration of the Plan; (iii) materially expands the
class of Participants eligible to participate in the Plan; or (iv) expands the
types of awards provided under the Plan shall become effective unless
stockholder approval is obtained. Any amendment approved by the Administrator
which the Administrator determines is of a scope that requires shareholder
approval shall be subject to obtaining such shareholder approval. Any
modification or amendment of the Plan shall not, without the consent of a
Participant, adversely affect his or her rights under a Stock Right previously
granted to him or her. With the consent of the Participant affected, the
Administrator may amend outstanding Agreements in a manner which may be adverse
to the Participant but which is not inconsistent with the Plan. In the
discretion of the Administrator, outstanding Agreements may be amended by the
Administrator in a manner which is not adverse to the Participant.

 

20

 

 

32.EMPLOYMENT OR OTHER RELATIONSHIP.

 

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.

 

33.GOVERNING LAW.

 

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 

21

 







 

VRINGO, INC.

 

2012 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN

 

APPENDIX A– ISRAEL

 

1.NAME AND EFFECTIVE DATE

 

1.1This Appendix A (the “Appendix”) to the Vringo, Inc. 2012 Employee, Director
and Consultant Equity Incentive Plan (the “Plan”) shall apply only to
individuals who are granted Stock Grants, Stock Rights or Options who are
residents of the State of Israel for tax purposes, or are otherwise subject to
taxation in Israel with respect to Options.

 

1.2This Appendix shall be effective as of September 12, 2012.

 

2.PURPOSE

 

2.1This Appendix applies to Stock Grants, Stock Rights or Options granted to
Israeli Participants under the Plan and such Stock Grants, Stock Rights and
Options shall comply with Amendment no. 132 of the Israeli Tax Ordinance which
is effective with respect to Options granted as of January 1, 2003 and may or
may not contain such terms as will qualify such options for the special tax
treatment under Section 102(b) of the Ordinance and the Rules (“102 Options”).

 

2.2The purpose of this Appendix is to establish certain rules and limitations
applicable to Stock Grants, Stock Rights and Options that may be granted under
the Plan from time to time, in compliance with securities and other applicable
laws currently in force in the State of Israel. Except as otherwise provided by
this Appendix, all grants made pursuant to this Appendix shall be governed by
the terms of the Plan.

 

3.DEFINITIONS

 

3.1Capitalized Terms not otherwise defined herein shall have the meanings
assigned in the Plan. The following additional terms will apply to grants made
pursuant to this Appendix:

 

“3(i) Stock Grants, Stock Rights or Option” means a Stock Grants, Stock Rights
or an Option granted under the terms of Section 3(i) of the Ordinance to persons
which do not qualify as “employees” under the provisions of Section 102.

 

“102(b) Track Election” means the right of the Company to prefer either the
“Capital Track” (as set under Section 102(b)(2)), or the “Ordinary Income Track”
(as set under Section 102(b)(1)), but subject to the provisions of Section
102(g) of the Ordinance.

 

- 1 -

 

 

“102(b) Stock Grant, Stock Right or an Option” means a Stock Grant, Stock Right
or an Option intended to qualify, under the provisions of Section 102(b) of the
Ordinance (including the Section 102(b) Choice of Track), as either:

 

(i)        “102(b)(2) Option” for the special tax treatments under the “Capital
Track”, or

 

(ii)       “102(b)(1) Option” for the special tax treatments under the “Ordinary
Income Track”.

 

“Affiliate” means any “employing company” within the meaning of Section 102 of
the Ordinance which includes (i) any company which is a Controlling Person of
the Company, or (ii) that the Company is a Controlling Person of such company,
or (iii) that the Company and such company are controlled by the same
Controlling Person, as such term may be amended from time to time.

 

“Controlling Person” shall have the meaning ascribed to such definition under
Section 102 of the Ordinance, as may be amended from time to time.

 

“Employee” or “employee” for the purposes of Section 102 to the Ordinance shall
mean a person who is employed by the Company or its Affiliates, including an
officer and a director but excluding a Controlling Person, as such term may be
amended from time to time under Section 102 of the Ordinance.

 

“Fair Market Value” Solely for the purpose of determining the tax liability
pursuant to Section 102(b)(3) of the Ordinance, if at the date of grant the
Company’s Shares are listed on any established stock exchange or a national
market system or if the Company’s Shares will be registered for trading within
ninety (90) days following the date of grant of the 102(b)(2) Option, the fair
market value of the Shares at the date of grant shall be determined in
accordance with the average value of the Company’s Shares on the thirty (30)
trading days preceding the date of grant or on the thirty (30) trading days
following the date of registration for trading, as the case may be. In all other
cases Fair Market Value shall be as defined in the Plan.

 

“Ordinance” means the Israeli Income Tax Ordinance (New Version), 5721-1961, and
the rules, regulations, orders or procedures promulgated thereunder and any
amendments thereto, including specifically the Rules, all as may be amended from
time to time.

 

“Rights” means rights issued or distributed in respect of Shares issued pursuant
to exercise of Stock Grants, Stock Rights or Options under the Appendix,
including bonus shares but excluding cash dividends.

 

“Rules” means the Income Tax Rules (Tax Benefits in Share Issuances to
Employees) 5763-2003.

 

“Unapproved 102 Options” means 102 Stock Grants, Stock Rights or Options granted
pursuant to Section 102(c) of the Ordinance and not held in trust by a Trustee.

 

- 2 -

 

 

4.DESIGNATION OF PARTICIPANTS

 

The persons eligible for participation under the Appendix as recipients of Stock
Grants, Stock Rights or Options shall include any Employees (including
officers), directors and consultants of the Company or of any Affiliate of the
Company who are residents of the State of Israel or those who are deemed to be
residents of the State of Israel for the payment of tax. The grant of a Stock
Grant, Stock Rights or Option hereunder shall neither entitle the recipient
thereof to participate nor disqualify him from participating in, any other grant
of Stock Grant, Stock Right or Options pursuant to the Appendix, the Plan or any
other equity plan of the Company or any of its Affiliates. Notwithstanding the
foregoing, no 102 Stock Grants, Stock Rights or Options shall be granted to any
individual who is not an Employee of the Company or of an Affiliate of the
Company, or which otherwise does not qualify as an "employee" under Section
102(a) to the Ordinance. 3(i) Options may be granted only to non-Employees.

 

5.DESIGNATION OF OPTIONS PURSUANT TO SECTION 102

 

5.1The Company may designate Stock Grants, Stock Rights or Options granted to
Employees pursuant to Section 102 of the Ordinance as Unapproved 102 Options or
102(b) Options.

 

5.2The grant of 102(b) Stock Grants, Stock Rights or Options shall be made under
this Appendix and shall be conditioned upon the approval of this Appendix by the
Israeli Tax Authorities (the “ITA”).

 

5.3102(b) Stock Grants, Stock Rights or Options may either be classified as
102(b)(2) Stock Grants, Stock Rights or Options under the capital gain tax Track
or 102(b)(1) Stock Grants, Stock or Options under the Ordinary Income Track.

 

5.4The Company’s election of the type of 102(b) Stock Grants, Stock Rights or
Options as 102(b)(2) Stock Grants, Stock or Options or 102(b)(1) Stock Grants,
Stock Rights or Options granted to Employees (the “Election”), shall be
appropriately filed with the ITA before the date of grant of 102(b) Stock
Grants, Stock Rights or Options. Such Election shall become effective beginning
the first date of grant of 102(b) Option under this Appendix and shall remain in
effect at least until the end of the year following the year during which the
Company first granted 102(b) Stock Grants, Stock Rights or Options or such other
period as shall be determined from time to time under Section 102 of the
Ordinance and the Rules, regulation and orders promulgated thereunder. The
Election shall obligate the Company to grant only the type of 102(b) Stock
Grants, Stock Rights or Option it has elected, and shall apply to all
Participants who were granted 102(b) Options during the period indicated herein,
all in accordance with the provisions of Section 102(g) of the Ordinance. For
the avoidance of doubt, such Election shall not prevent the Company from
granting Unapproved 102 tock Grants, Stock Rights or Option simultaneously.

 

5.5All 102(b) Stock Grants, Stock Rights or Options must be held in trust by a
Trustee, as described in Section 6 below.

 

- 3 -

 

 

5.6For the avoidance of doubt, the designation of Unapproved 102 Options and
102(b) Stock Grants, Stock Rights or Options shall be subject to the terms and
conditions set forth in Section 102 of the Ordinance and Rules, regulations and
orders promulgated thereunder.

 

5.7With regards to 102(b) Stock Grants, Stock Rights or Options, the provisions
of the Appendix and/or the Option Agreement shall be subject to the provisions
of Section 102 of the Ordinance and the Tax Assessing Officer’s permit, and the
said provisions and permit shall be deemed an integral part of the Plan, the
Appendix and of the Option Agreement. Any provision of Section 102 of the
Ordinance and/or the said permit which is necessary in order to receive and/or
to keep any tax benefit pursuant to Section 102 of the Ordinance, which is not
expressly specified in the Plan, Appendix or the Option Agreement, shall be
considered binding upon the Company and the Participants.

 

6.TRUSTEE

 

6.1The 102(b) Stock Grants, Stock Rights or Options which shall be granted to
Participants and/or any Shares issued upon exercise of such 102(b) Stock Grants,
Stock Rights or Options and/or any other shares received subsequently following
any realization of rights resulting from a 102(b) Stock Grants, Stock Rights or
Option or Rights resulting from Shares issued upon exercise of a 102(b) Option,
including without limitation bonus shares, shall be allocated or issued to a
trustee nominated by the Board of Directors or the Administrator, as required by
law, and approved in accordance with the provisions of Section 102 of the
Ordinance (the “Trustee”) for such period of time, at least the minimum period
required by Section 102 or any regulations, rules or orders or procedures
promulgated thereunder. The Board of Directors or the Administrator, as
applicable, shall determine and approve the terms of engagement of the Trustee,
and shall be authorized to designate from time to time a new Trustee and replace
either of them at its sole discretion, and in the event of replacement of any
existing Trustee, to instruct the transfer of all 102(b) Stock Grants, Stock
Rights or Options and Shares held by such Trustee at such time to its successor.
The Trustee will hold such 102(b) Stock Grants, Stock Rights or Options or
Shares resulting from the exercise thereof in accordance with the provisions of
the Ordinance and the Rules promulgated thereunder, the trust agreement and any
other instructions the Board of Directors or the Administrator, as applicable,
may issue to him/it from time to time (so long as they do not contradict the
Ordinance and the Rules promulgated thereunder). Thereafter, the Trustee will
transfer the 102(b) Stock Grants, Stock Rights or Options or the Shares, as the
case may be, to the Participants upon his/her demand, subject to any deduction
or withholding of taxes required under the Ordinance, the Rules or any other
applicable law. In the case the requirements for Approved 102 Options are not
met, then the Approved 102 Stock Grants, Stock Rights or Options may be regarded
as Unapproved 102 Options, all in accordance with the provisions of Section 102.

 

6.2Anything to the contrary notwithstanding, the Trustee shall not release any
102(b) Options which were not already exercised into Shares by the Participant
or release any Shares issued upon exercise of such 102(b) Stock Grants, Stock
Rights or Options prior to the full payment of the Participant’s tax liabilities
arising from such 102(b) Stock Grants, Stock Rights or Options which were
granted to him and/or any Shares issued upon exercise of such 102(b) Stock
Grants, Stock Rights or Options.

 

- 4 -

 

 

6.3Upon receipt of a 102(b) Stock Grants, Stock Rights or Option, the
Participant will sign the Stock Grants, Stock Rights or Option Agreement or an
applicable option award which shall be deemed as the Participant’s undertaking
to exempt the Trustee from any liability in respect of any action or decision
duly taken and bona fide executed in relation with the Plan and the Appendix, or
any 102(b) Stock Grants, Stock Rights or Option or Share granted to him
thereunder.

 

6.4Subject to applicable law, the Board of Directors or the Administrator shall
be entitled to revise, amend or replace the terms of the trust agreement with
the Trustee, to the extent that same (i) do not adversely affect any rights of a
Participant under any valid and outstanding 102(b) Stock Grants, Stock Rights or
Option, which are expressly provided for in this Appendix or the respective
Option Agreement with such Participant, or is (ii) necessary or desirable in the
light of any change or replacement of Section 102 of the Ordinance.

 

6.5Any and all Rights with respect to a 102(b) Stock Grants, Stock Rights or
Option shall be issued or distributed, as the case may be, to the Trustee and
held thereby. Such Rights will not be sold or transferred until the lapse of the
minimum period permitted by applicable law, and such Rights shall be subject to
the taxation track which is applicable to such Shares issued pursuant to the
exercise of a 102(b) Stock Grants, Stock Rights or Option hereunder.
Notwithstanding the aforesaid, Shares issued pursuant to the exercise of 102(b)
Stock Grants, Stock Rights or Options hereunder or Rights may be sold or
transferred, and the Trustee may release such Shares issued pursuant to the
exercise of 102(b) Stock Grants, Stock Rights or Options hereunder (or the
applicable option award) or Rights from trust, prior to the lapse of the
transferred until the lapse of the minimum period permitted by applicable law.

 

6.6During the period in which Shares, issued to the Trustee on behalf of a
Participant upon exercise of a 102(b) Stock Grants, Stock Rights or Option, are
held by the Trustee, the cash dividends paid with respect thereto shall be paid
directly to the Participant; all subject to the provisions of applicable law
including in particular the provisions of Section 102 and the rules, regulations
or orders promulgated thereunder and Section 6.2 above.

 

6.7As long as Shares are held by the Trustee in favor of the Participant, then
all rights the last possesses over the Shares are personal, cannot be
transferred, assigned, pledged or mortgaged, other than by will or laws of
descent and distribution.

 

- 5 -

 

 

7.SHARES RESERVED FOR THE PLAN; RESTRICTION THEREON

 

7.1Each Stock Grant, Stock Right or Option granted pursuant to this Appendix,
shall be evidenced by an Option Agreement between the Company and the
Participant, in such form as the Board of Directors or the Administrator, as
applicable, shall from time to time approve. Each Stock Grants, Stock Rights or
Option Agreement shall state a number of the Shares to which the Option relates
and the type of Stock Grants, Stock Rights or Option granted thereunder (whether
a 102(b)(1) Stock Grants, Stock Rights or Option, 102(b)(2) Stock Grants, Stock
Rights or Option, Other 102 Stock Grants, Stock Rights or Option, or a 3(i)
Stock Grants, Stock Rights or Option, the purchase price per Share and the
vesting schedule to which such Stock Grants, Stock Rights or Option shall become
exercisable. Stock Grants, Stock Rights or Options may be granted at any time
after this Appendix has been approved by the Company, subject to any further
approval or consent required under Section 102 of the Ordinance or the Rules, in
case of 102(b) Stock Grants, Stock Rights or Options, and other applicable law.

 

7.3Each Stock Grants, Stock Rights or Option Agreement evidencing 102(b) Stock
Grants, Stock Rights or Options shall include (i) an approval and acknowledgment
by the Participant of the agreement of the Company with the Trustee (as may be
amended from time to time), (ii) a declaration that the Participant is familiar
with the provisions of Section 102 and the “Capital Track” (if applicable) and
(iii) an undertaking not to sell or transfer the Stock Grants, Stock Rights or
Options and/or the Shares issued pursuant to the exercise of Stock Grants, Stock
Rights or Options prior to the lapse of the period in which the Stock Grants,
Stock Rights or Options and/or such Shares are held in trust, unless the
Participant pays all taxes, which may arise in connection with such sale and/or
transfer (as provided in Section 6.5 above).

 

8.AMENDMENTS OR TERMINATION

 

8.1The Board of Directors or the Administrator, as required by law, may, at any
time and from time to time, amend, alter or discontinue this Appendix, except
that no amendment or alteration shall be made which would impair the rights of
the holder of any share and/or Stock Grants, Stock Rights or Option granted, if
and to the extent such rights are specifically set forth under the applicable
Stock Grants, Stock Rights or Option Agreement, without such Participant's
written consent.

 

9.GOVERNMENT REGULATION

 

This Appendix and the granting and exercise of Stock Grants, Stock Rights or
Options hereunder, and the obligation of the Company to sell and deliver Shares
under such Options, shall be subject to all applicable laws, rules and
regulations of the State of Israel and of the United States, if applicable, and
to such approvals by any governmental agencies as may be required.

 

10.CONTINUANCE OF EMPLOYMENT OR HIRED SERVICES

 

Neither the Plan nor the Stock Grants, Stock Rights or Option Agreement with the
Participant shall impose any obligation on the Company or an Affiliate thereof,
to continue any Participant in its employ, or the hiring by the Company of the
Participant’s services and nothing in the Plan or in any Stock Grants, Stock
Rights or Option granted pursuant thereto shall confer upon any Participant any
right to continue in the employ or service of the Company or an Affiliate
thereof or restrict the right of the Company or an Affiliate thereof to
terminate such employment or service hiring at any time.

 

- 6 -

 

 

11.TAX CONSEQUENCES

 

11.1To the extent permitted by applicable law, any tax consequences arising from
the grant or exercise of any Stock Grants, Stock Rights or Option, from the
payment for Shares covered thereby or from any other event or act (of the
Company, its Affiliates ,the Trustee or the Participant), hereunder, shall be
borne solely by the Participant. The Company and/or the Trustee (where
applicable) shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including the withholding of taxes at
source. Furthermore, the Participant shall agree to indemnify the Company and
the Trustee (where applicable) and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Participant.

 

11.2The Board of Directors, the Administrator and/or the Trustee shall not be
required to release any Share certificate, issued upon exercise of Stock Grants,
Stock Rights or Option, to a Participant, until all required payments have been
fully made.

 

11.3Notwithstanding anything herein to the contrary, this Appendix shall be
governed by the provisions of the Ordinance, the rules promulgated thereunder,
and any other applicable Israeli laws.

 

11.4Following the grant of Stock Grants, Stock Rights or Options under this
Appendix and in any case in which the Participant shall stop being considered as
an “Israeli Resident”, as defined in the Ordinance, the Company may, if and to
the extent the Ordinance and/or the rules promulgated thereunder shall impose
such obligation on the Company, to withhold all applicable taxes from the
Participant, to remit the amount withheld to the appropriate Israeli tax
authorities and to report to such Participant the amount so withheld and paid to
said tax authorities.

 

*        *        *

 

- 7 -

